Keefe, Judge:
This appeal for review brought by the importer involves the value of certain flour mill machinery. The machinery was invoiced at 258.19.8 pounds sterling, each, freight and shipping: charges included, plus cases, and entered at the same price less shipping: charges. The merchandise was appraised at 282.5.3 pounds sterling: net packed. The trial court found that the dutiable value of.the merchandise was the invoice price less 27K per centum, less inland' freight. See Reap. Dec. 4259. A rehearing was granted and the-trial court upon the second hearing found that the proper dutiable value of the merchandise was the c. i. f. duty paid Houston price of each machine 415.0.0 pounds sterling less charges for each machine from Liverpool to Houston of 19.15.0 pounds sterling, less charges' for each machine from factory to Liverpool of 2.6.8 pounds sterling,, less duty at 27K per centum, plus packing and cases, as invoiced. See Reap. Dec. 4565.
At the trial before this division of the court it was stipulated and agreed between counsel for both sides as follows:
It is hereby stipulated and agreed, by and between the attorneys for the respective parties hereto, subject to the approval of the Court, that the price at which each machine involved herein is freely offered for sale to all purchasers in the principal markets of the country of exportation for export to the United States, in the ordinary course of trade and in the usual wholesale quantities, is the duty-paid Houston price £415, less the amount of £118/10s, added as the purported duty at 40 per centum ad valorem by the seller in setting the duty-paid price to the purchaser in the United States, less charges from Liverpool to Houston, amounting to £19/15/0, less charges from factory to Liverpool, amounting to £2/6/8; and that the price at which such merchandise is freely offered for sale in the country of exportation is no higher.
In conformity with the stipulation of counsel the dutiable value of the merchandise is held to be as follows:
The duty-paid Houston price of each machine, amounting to 415 pounds sterling, less 118.10.0 pounds sterling, representing the purported duty paid at 40 per centum less charges for each machine from Liverpool to Houston of 19.15.0 pounds sterling, less charges for each machine from factory to Liverpool of 2.6.8 pounds sterling.
Judgment will therefore be entered modifying the judgment of the trial court accordingly. It is so ordered.